Citation Nr: 0418759	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision issued by the Sacramento, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, among other things, denied 
service connection for tinnitus.  Appeal to the Board was 
perfected with respect to the tinnitus claim.  

In February 2004, the veteran personally appeared and 
testified before the undersigned Veterans Law Judge of the 
Board, sitting in Oakland, California.  At the hearing, the 
veteran affirmatively indicated that tinnitus is the only 
claim for which he desires appellate consideration.  See 
hearing transcript.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed before a decision 
can be rendered on the merits of the claim.  Accordingly, a 
remand is in order to ensure that due process rights are met 
and for full compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as amended, and related regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The claims folder includes private medical records indicating 
that the veteran has tinnitus.  A VA audiology examination 
was performed in June 2003.  The examination report indicates 
that the veteran denied having tinnitus.  At the February 
2004 Board hearing, the veteran testified that he did not 
understand what tinnitus entails at the time of the VA 
examination and that he does experience ringing in his ears.  
See hearing transcript.  It is noted that service connection 
is in effect for bilateral sensorineural hearing loss.  See 
August 2003 rating decision.    

In light of evidence to date showing that the veteran has 
bilateral sensorineural hearing loss and that private 
audiology examination records show tinnitus, as well as 
testimony that the VA audiology examination mistakenly 
documented denial of having tinnitus, the Board finds that 
further evaluation is warranted.

On a related matter, the Board notes that a substantial 
portion, if not all, of the veteran's service medical records 
apparently are not available as they were destroyed in a fire 
in the early 1970s.  The veteran affirmatively indicated 
that, to his recollection, he was not treated in service for 
hearing problems.  See statement received in January 2002.  
Accordingly, the Board finds that a search of alternative 
sources of service medical or personnel records may add 
little, if anything, of probative value with respect to the 
tinnitus claim under the facts of this case, and instead lead 
to unnecessary delay in the adjudication of the claim.   

The veteran is hereby advised that a VA examination is to be 
scheduled to determine whether he does have tinnitus, and if 
so, whether it is etiologically, or causally, related to 
active duty.  It is his responsibility to report for the 
examination and to cooperate in the development of the case.  
The consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2003).  He also is advised that 
it is his right to submit additional evidence and argument on 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
  
In consideration of the foregoing, the Board directs the 
following on remand:

1.  Schedule the veteran for a VA 
compensation and pension examination by a 
qualified specialist to determine (a) 
whether the veteran has tinnitus 
(bilateral or single ear, and if so, 
which ear); and (b) if so, whether 
tinnitus is etiologically related to 
active duty.  The opinion should state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that tinnitus is related to active 
service.  The claims folder should be 
made available to the examiner.  The 
resulting report(s), and diagnostic 
testing records, if any, should be 
associated with the claims folder.

2.  After completion of the above, and 
following any further appropriate 
development, review the claims folder 
again to determine whether service 
connection is warranted for tinnitus.  If 
the decision remains in any manner 
adverse to the veteran, provide him and 
his representative an updated 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



